DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 9 are pending for examination.  Claims 1 – 5 are amended.  Claims 6 – 9 are new.

Claim Objections
Claims 3 – 4 are objected to because of the following informalities:  
As to claims 3 – 4, line 3, “the task management unit” lack of antecedent basis.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 3 and 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al., (US PUB 2016/0328272 hereinafter Ahmed) in view of Mizunuma et al., (US PUB 2002/0095367 hereinafter Mizunuma).

As to claim 1, Ahmed teaches a task management device comprising: circuitry configured to: 
acquire vehicle information from a vehicle (“…The processing domains execute vehicle applications and generate tasks for the graphics processing unit. The system further includes a task scheduler configured to receive the tasks generated by the processing domains…” abstract); 
generate instruction information for setting priorities of a plurality of tasks executed by an in-vehicle multimedia device based on the vehicle information (“…determine an order in which to send the tasks to the graphics processing unit…” abstract and para. 0006, 0012) and (“…The low priority tasks may be generated by at least one of vehicle infotainment applications, cloud applications, and autonomous driver assistance system applications” para. 0015); and 
transmit the generated instruction information to the multimedia device (“…identifying a priority level associated with a task includes identifying which of the plurality of processing domains generated the task, identifying a priority level associated with the identified processing domain, and assigning a priority level to the task , 
Ahmed does not but Mizunuma teaches wherein resources of the in-vehicle multimedia device are allocated for the tasks in accordance with the priorities (“…the auction thread first ensures that the highest priority bid receives all of the requested resource allocation…” para. 0025) and (“…for example, at a sporting event, performance, or academic activity…” para. 0015) and (“…The entertainment domain may provide a high quality user experience for applications and user interface components including, e.g., a music player, navigation, phone and/or connectivity applications” para. 0037).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Ahmed by applying the teachings because Mizunuma would allocate resources according to priority requests or tasks to meet desired requirements (para. 0025).  Ahmed teaches resources manager allocating resources (para. 0137).  Ahmed can implement the resource manager to allocate resources of the in-vehicle multimedia device in accordance with the priorities to provide priority demands. 

As to claim 2, Ahmed modified by Mizunuma teaches the task management device according to claim 1, Ahmed teaches wherein the circuitry is configured to derive priorities of a plurality of tasks based on the vehicle information, and to generate the instruction information based on the derived priorities of the tasks (“…identifying a priority level associated with a task includes identifying which of the .  

As to claim 3, Ahmed modified by Mizunuma teaches the task management device according to claim 1, Ahmed teaches wherein the circuitry is configured to acquire location information of the vehicle as the vehicle information, and the task management unit is configured to generate the instruction information based on the location information para. (“…navigation display that has to update in real time or near real time…” para. 0017).  

As to claim 5, this is a method claim of claim 1.  See rejection for claim 1 above.  

As to claim 6, Ahmed modified by Mizunuma teaches the task management device according to claim 1, Ahmed does not but Mizunuma teaches wherein the circuitry is configured to: 
allocate more of the resources of the in-vehicle multimedia device to tasks with a higher priority (“…the auction thread first ensures that the highest priority bid receives all of the requested resource allocation…” para. 0025), and when the task with the higher priority is completed, increase the priority of a task with a lower priority and allocate more resources to the task with the lower priority (“…That 
See motivation for claim 1 above.

As to claim 7, Ahmed modified by Mizunuma teaches the task management device according to claim 1, Ahmed teaches wherein the tasks are media functions of the in-vehicle multimedia device (“…vehicle infotainment applications…” para. 0015.  

As to claim 8, Ahmed modified by Mizunuma teaches the task management device according to claim 7, Ahmed teaches wherein the media functions are for outputting at least one of character data, image data, and audio data by the in- vehicle multimedia device (“…output images, data, video, etc…” para. 0070).  

As to claim 9, Ahmed modified by Mizunuma teaches the task management device according to claim 8, Ahmed teaches wherein the functions include an audio function, a navigation function (“…The entertainment domain may provide a high quality user experience for applications and user interface components including, , a video playback function, and a traffic information notification function (“…navigation display that has to update in real time or near real time, a warning display, a display that displays the current speed of the vehicle, etc. A low priority task may relate to an entertainment-related display (e.g., a radio display, a video playback display…” para. 0140).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al., (US PUB 2016/0328272 hereinafter Ahmed) in view of Mizunuma, as applied to claim 1, and further in view of Zafiroglu et al., (US PUB 2014/0096234 hereinafter Zafiroglu).

As to claim 4, Ahmed modified by Mizunuma teaches the task management device according to claim 1, Ahmed and Mizunuma do not but Zafiroglu teaches wherein the circuitry configured to acquire a usage history of a media function of the multimedia device as the vehicle information (“…the mobile device or in-vehicle computation system of the entrusting individual 110 may analyze historical data associated with a particular authorized individual 130…” para. 0038), and the task management unit is configured to generate the instruction information based on the usage history of the media function (“…For example, if it is determined that for a particular task a particular authorized individual 130 selected over several times in the past, the mobile device or in-vehicle computation system of the entrusting individual 110 
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Ahmed and Mizunuma by adopt the teaching of Zafiroglu because Zafiroglu’s historical information would help to quickly make further decision for the vehicle (para. 0038).

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahmed, Mizunuma, and Zafiroglu.


Conclusion
The prior art made of record but not relied upon is request is considered to be pertinent to applicant’s disclosure.
Ito, (US PAT 6,957,128), discloses a vehicle information processing method (title, abstract, and figures 1 – 6).
Scicluna, (US PAT 10,217,069), discloses methods for vehicle resource management (title, abstract, and figures 1 – 6).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194